LAOOM13E, Circuit; Judge.
There seems to be a statutory moaning of the word “jet.” Evidently the unmanufactured jet of paragraph (>20 in the tariff act of 1890 is the material out of which the manufactures of jet provided for in paragraph 459 of the same act are made. This interpretation seems the only correct one. in view of the circumstance that the act of 1883 (paragraph 458) provided for manufactures of jet and for “imitations of jet." There can hardly be a doubt that congress used the word “jet” with the same meaning' in tin act of 1890 that it had in the act of 1883. I shall therefore affirm the decision of the board of appraisers.